Citation Nr: 1101487	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  07-35 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Mother




ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran had active duty service from July 1972 to June 1974; 
from May 1975 to May 1977; and from August 1977 to August 1988.  
He died in May 2006, at the age of 52.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in part, denied the appellant's 
claim of entitlement to service connection for the cause of the 
Veteran's death, as well as her claim of entitlement to 
Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. 
§ 1318.  The appellant submitted a Notice of Disagreement with 
this determination in June 2007 and timely perfected her appeal 
in November 2007.

In September 2007, the appellant notified VA that she had 
relocated to Nevada.  Accordingly, the Reno, Nevada, RO assumed 
jurisdiction of the aforementioned claims.

In March 2008, the appellant presented sworn testimony during a 
personal Board hearing in Reno, Nevada, which was chaired by the 
undersigned Veterans Law Judge.  A transcript of the hearing has 
been associated with the appellant's claims file.



In September 2009, the Board denied the appellant's claim of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318, and 
remanded the claim of entitlement to service connection for the 
cause of the Veteran's death for additional evidentiary 
development.  The Board is obligated by law to ensure that the RO 
complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The Board notes that the appellant submitted additional evidence 
after the July 2010 Supplemental Statement of the Case (SSOC) was 
issued.  However, the documents submitted were duplicative of 
evidence already of record.  Thus, this matter need not be 
remanded for additional consideration by the RO.  See 38 C.F.R. § 
20.1304 (2010).


FINDINGS OF FACT

1.  The Veteran died in May 2006; the immediate cause of death 
was renal cell carcinoma.

2.  The Veteran's amended death certificate indicated that 
diabetes mellitus was a significant condition contributing to 
death, but not resulting in the underlying cause of death (i.e. 
renal cell carcinoma).

3.  At the time of his death, the Veteran was service-connected 
for diabetes mellitus, Type II, (considered 60 percent disabling) 
and tinnitus (considered 10 percent disabling); the Veteran was 
also considered unemployable from February 1998.

4.  The preponderance of evidence is against a finding that a 
disability of service origin or a service-connected disability 
caused or contributed to the Veteran's death.

CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the VA 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the evidence submitted by the appellant or on 
her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does not 
have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and her representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.

The Court held that in the context of a claim for DIC benefits, 
section 5103(a) notice must include (1) a statement of the 
conditions, if any, for which the Veteran was service-connected 
at the time of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

Prior to and following the initial adjudication of the 
appellant's claim, letters dated in July 2006 and October 2009 
fully satisfied the basic duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); 
Quartuccio, at 187.  While the July 2006 letter did not 
specifically discuss the conditions for which the Veteran was 
service-connected, the appellant was provided with proper notice, 
compliant with the holding in Hupp in October 2009.  Although the 
October 2009 letter was not sent prior to initial adjudication of 
the appellant's claim, this was not prejudicial to her, since she 
was subsequently provided adequate notice, she was provided ample 
time to respond with additional argument and evidence, the claim 
was readjudicated and an additional SSOC was provided to her in 
July 2010.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The notice letters dated in July 2006, July 2007, and October 
2009 informed the appellant of how VA determines the appropriate 
disability rating or effective date to be assigned when a claim 
is granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless 
error).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate her claim, as well as the avenues through which she 
might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The Board notes that in October 2009, the 
appellant was requested to submit information regarding all dates 
and locations where the Veteran was treated for renal cancer and 
diabetes mellitus.  She was also requested to provide information 
regarding the Veteran's 2001 nephrectomy and his 2006 stay at 
B.B.H.  Though the appellant did submit additional evidence 
following receipt of the October 2009 notice letter, she did not 
provide any information relevant to these queries.  In fact, the 
evidence submitted was duplicative of evidence already associated 
with the VA claims file.  The Board notes that the duty to assist 
is not always a one-way street.  If the appellant wants help, she 
cannot passively wait for it in those circumstances where she may 
or should have information that is essential in obtaining the 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The appellant was 
provided with three VA medical opinions as to whether the 
Veteran's cause of death could be directly attributed to service 
or to his service-connected disabilities.  The VA medical 
opinions involved review of the claims file and opinions that 
were supported by sufficient rationale.  Therefore, the Board 
finds that the VA medical opinions are adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claim).  Given the foregoing, the Board finds 
that VA has substantially complied with the duty to obtain the 
requisite medical information necessary to make a decision on the 
appellant's claim.

Additionally, the Board finds there has been substantial 
compliance with its September 2009 remand directives.  The Board 
notes that the Court has recently held that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand.)  The 
record indicates that the Appeals Management Center (AMC) issued 
a new VCAA letter, compliant with the holding in Hupp, supra, 
informed the appellant of medical evidence missing from the VA 
claims file, and obtained a new VA medical opinion.  The AMC 
later issued a SSOC in July 2010.  Based on the foregoing, the 
Board finds that the AMC substantially complied with the mandates 
of its remand.  See Stegall, supra, (finding that a remand by the 
Board confers on the appellant the right to compliance with its 
remand orders).  Therefore, in light of the foregoing, the Board 
will proceed to review and decide the claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).  Importantly, the Board notes that the appellant is 
represented in this appeal.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  The appellant has submitted argument and 
evidence in support of the appeal.  Based on the foregoing, the 
Board finds that the appellant has had a meaningful opportunity 
to participate in the adjudication of her claim such that the 
essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The appellant contends that the Veteran's death was the result of 
his service-connected diabetes mellitus, Type II.  Specifically, 
the appellant contends that the Veteran's service-connected 
diabetes mellitus caused him to ultimately expire from renal cell 
carcinoma.  The Board disagrees.

Governing Law and Regulations

Benefits may be awarded to a veteran's surviving spouse for death 
resulting from a service-connected disability.  The death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause of 
death.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) 
(2010).
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
See 38 C.F.R. § 3.312(b) (2010).

In determining whether a service-connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially to death; that it combined to cause death; or that it 
aided or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
See 38 C.F.R. § 3.312(c)(1) (2010).  Generally, minor service-
connected disabilities, particularly those of a static nature or 
not materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  See 
38 C.F.R. § 3.312(c)(2) (2010).  However, service-connected 
diseases or injuries involving active processes affecting vital 
organs should receive careful consideration as a contributory 
cause of the death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating effects 
and general impairment of health to an extent that would render 
the person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  See 38 C.F.R. § 
3.312(c)(3) (2010).

The regulations also state that there are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material influence in 
accelerating death.  In this situation, however, it would not 
generally be reasonable to hold that a service-connected 
condition affected a vital organ and was of itself of a 
progressive and debilitating nature.  See 38 C.F.R. § 3.312(c)(4) 
(2010).


In order for service connection for the cause of a veteran's 
death to be granted, three elements must be present: (1) evidence 
of death; (2) evidence of in-service incurrence of disease or 
injury and/or service-connected disability; and (3) medical nexus 
evidence linking (1) and (2).  Cf. Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Analysis

In this case, element (1) has obviously been met.  With respect 
to element (2), at the time of the Veteran's death, service 
connection was in effect for diabetes mellitus, evaluated as 60 
percent disabling, and tinnitus, evaluated as 10 percent 
disabling.  The Veteran was also in receipt of a 100 percent 
disability evaluation based on individual unemployability, 
effective from February 1998.  Hickson element (2) is therefore 
met.

With respect to element (3), after a review of all the evidence 
of record, the Board finds that the competent evidence of record 
is against a finding that the cause of the Veteran's death was, 
in any way, related to service.

The Certificate of Death reflects that the Veteran died in May 
2006, at the age of 52.  The immediate cause of the Veteran's 
death was reported as renal cell carcinoma.  See Certificate of 
Death, May 8, 2006.  An amended Certificate of Death was 
submitted to VA in December 2006, which listed diabetes mellitus 
as a significant condition contributing to death, but not 
resulting in the underlying cause of death.  See Amended 
Certificate of Death, December 7, 2006.  The appellant argues 
that the Veteran's renal cell carcinoma was a direct result of 
his service-connected diabetes mellitus.

The appellant was afforded three VA medical opinions with respect 
to her claim.  In September 2006 (prior to the receipt of the 
amended death certificate), the VA examiner noted that the 
Veteran was service-connected for diabetes mellitus since 1994.  
It was also noted that the Veteran had undergone a right 
nephrectomy (kidney removal) in 2001, with subsequent recurrences 
at the surgical site with lung metastases.  The original death 
certificate did not indicate that diabetes mellitus was a cause 
or contributing factor to the Veteran's death.  A January 2006 VA 
treatment note indicated that the Veteran had diagnoses of 
diabetes mellitus and metastatic renal cell cancer to the lungs, 
which was very advanced.  The Veteran had ongoing blood loss in 
his urine with clots and had a 110 pound weight loss over the 
prior year and a half with problematic nausea, vomiting, and 
dehydration.  The VA examiner concluded that the Veteran's death 
due to renal cell carcinoma was not caused by or a result of his 
service-connected diabetes mellitus based on the objective data 
(including medical literature, objective medical record review, 
and professional experience).  See VA Medical Opinion, September 
29, 2006.

In February 2007, the appellant was afforded a new VA medical 
opinion, subsequent to the receipt of the amended death 
certificate, which stated that diabetes mellitus was a 
significant condition contributing to death, but not resulting in 
the underlying cause of death.  The VA examiner noted that in 
January 2006, the Veteran presented with end-stage renal 
carcinoma.  A December 2005 computed tomography scan indicated 
metastatic disease to the lung as well as the mediastinum.  The 
Veteran completed chemotherapy in December 2005.  The Veteran 
also had diabetes and was on 10 unites of insulin each morning.  
Other medications were Methadone, Oxycodone and Compazine.  The 
chemotherapy apparently caused the Veteran significant additional 
disability.  The VA examiner noted that the Veteran's diabetes 
remained perfectly stable throughout his cancer treatment, with 
the exception of anemia.  It was felt that because of his anemia, 
the Veteran needed to be kept on regular doses of both ferrous 
sulfate plus Eopgen injections.  The anemia was considered due to 
ongoing losses from hematuria plus poor nutrition.  See VA 
Medical Opinion, February 26, 2007.


The VA examiner concluded that the Veteran had renal cell 
carcinoma, metastatic to the lungs and chest at a minimum.  The 
severe endogenous anemia from his chemotherapy, his primary renal 
cell carcinoma, and loss of Erythropoeitin function in the 
kidneys, plus his ongoing chemotherapy, were devastating to his 
constitution.  It was noted in particular that the only thing 
that was not irregular about the Veteran in any way,( not causing 
any problems, requiring any special treatments, or mentioned 
frequently in the treatment notes), was his diabetes.  It was 
also noted that the 10 units of insulin the Veteran received each 
morning was minimal.  The VA examiner concluded that the Veteran 
was correctly diagnosed and the death certificate correctly 
listed renal cell carcinoma as the primary cause of death.  The 
VA examiner stated the term "metastatic" should have been 
included in the description of the Veteran's carcinoma and that 
he suffered from severe anemia.  Id.

The amended death certificate, indicating that diabetes mellitus 
was an additional issue not contributing directly to death, 
indicated to the VA examiner that:

"it was added merely as an afterthought because the 
Veteran was only service-connected with that 
significant illness and that is merely a way to 
provide access to continuation of the Veteran's 
pension for his wife's benefit.  Although that sounds 
harsh, it nonetheless is frequently true and I have 
almost never seen death certificates amended anywhere 
except with that particular intention usually in 
mind."

Regardless of the amended death certificate, the VA examiner 
concluded that the Veteran's death was exclusively due to the 
nonservice-connected metastatic renal cell carcinoma.  It was 
also noted that there was no support in the medical literature 
for a primary or secondary connection between renal cell 
carcinoma and diabetes mellitus.  Id.

The appellant was afforded a third VA medical opinion in March 
2010.  The VA examiner noted the VA treatment records from 
Gainesville, Florida, dated January 2006 to May 2006, did not 
indicate that the Veteran's diabetes mellitus was in poor control 
or that it was an active problem (other than the obvious chronic, 
ongoing treatment with insulin.)  The VA examiner concluded that 
the Veteran's service-connected diabetes mellitus was not the 
principal cause of death, not a contributory cause of death, did 
not contribute substantially or materially to combine to cause 
death, and did not aid or lend assistance to the production of 
death.  The Veteran's diabetes mellitus did not affect a vital 
organ and there was no objective evidence that it caused general 
impairment of health such that the Veteran was materially less 
capable of resisting the effects of the renal cell carcinoma.  
Further, there was no objective evidence that the diabetes 
mellitus was of such a severity as to have a material influence 
in accelerating death.  See VA Medical Opinion, March 17, 2010.

Based on a thorough review of the relevant medical literature, 
the Veteran's medical records, and the VA examiner's clinical 
experience, it was noted that the Veteran suffered from very 
severe cancer, which spread to his lungs.  Per relevant 
literature review, the VA examiner opined that diabetes mellitus 
does not cause kidney cancer or place an individual at risk for 
the spread of kidney cancer to other organs.  There was no 
objective evidence that the Veteran's diabetes mellitus caused 
any worsening of his cancer or that it hastened his death.  The 
evidence established that the cancer made the Veteran's diabetes 
mellitus more difficult to control for a time, but not that the 
diabetes mellitus became worse due to the cancer.  Later in his 
cancer course as the Veteran lost weight and was not eating, the 
diabetes mellitus actually became easier to control as his 
insulin requirements decreased.  There was no evidence in the 
progress notes at the end of his life that diabetes was an active 
issue.  There is no objective evidence that diabetes caused 
general impairment of health such that the Veteran was less 
capable of resisting the effects of the renal cell carcinoma.  
Ultimately, it was concluded that any individual could not have 
survived the Veteran's form of cancer, diabetes or not.  The VA 
examiner concurred with the prior to VA medical opinions.  Id.


The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  The conclusions reached by the VA examiners 
noted above were based on thorough review of the VA claims file 
and the rationale provided was thoroughly supported by the 
relevant medical literature and clinical experience of each 
examiner.  Whether a physician provides a basis for his or her 
medical opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims folder and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
Here, the Board finds all of the VA medical opinions to be highly 
probative and the most persuasive.

The Board appreciates the appellant's sincere contentions 
regarding the cause of her husband's death.  However, as a 
layperson she is not professionally competent to opine on matters 
that require medical knowledge.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ('a layperson is generally not capable of 
opining on matters requiring medical knowledge'), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 
S. Ct. 404 (1998); See also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board is not permitted to engage in speculation 
as to medical causation issues, but "must provide a medical basis 
other than its own unsubstantiated conclusions to support its 
ultimate decision."  See Smith v. Brown, 8 Vet. App. 546, 553 
(1996).

In sum, the competent and probative medical evidence largely by 
way of medical opinions shows that the Veteran's service-
connected diabetes did not cause death and did not contribute 
substantially or materially to the production of death.  When the 
VA medical opinions are weighed against the amended death 
certificate which reports that diabetes mellitus was a 
significant condition contributing to death but not resulting in 
the underlying cause given, the Board concludes that the VA 
medical opinions are more probative.  In this regard, the VA 
medical opinions included a complete rationale which was based on 
the Veteran's medical history and sound medical principles.  The 
opinions went into significant detail as to why the Veteran's 
service-connected diabetes had little impact on the Veteran's 
demise.  Neither the death certificate nor any other evidence of 
record provides an opinion and rationale to the effect that the 
Veteran's service-connected diabetes mellitus caused or 
contributed to cause the death of the Veteran.

Although the Board sympathizes with the appellant's loss of her 
husband, the Board must finds that the Veteran's death was 
unrelated to service or a service-connected disability.  The 
preponderance of the evidence is against the claim and there is 
no doubt to be resolved.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


